      Case 1:18-cv-10741-ALC-DCF Document 8-3 Filed 11/29/18 Page 1 of 2




                            UNITED STATES DISTRICT COUR USDC SONY
                           SOUTHERN DISTRICT OF NEW YO] W0CUMENT
                                                                       ELECTRONICALLYmED
BRANDON SANDERS,
                                                                       DOC#: _ _ _,,__~-·
                                            )
                                            )                       II DATE FILED: .2/, ;)_(p I 19
      Plaintiff,                            )
                                            )
v.                                          )
                                                 C.A. NO. 1:2018-CV-10741-UA
                                            )
CHECKR, INC.                                )
                                            )
      Defendant.                            )
                                            )
                                            )
                                            )
                                            )

                        ORDER FOR ADMISSION PRO HAC VICE

       The Motion of Jeffrey B. Sand, for admission to practice Pro Hae Vice in the above

captioned action is granted.

       Applicant has declared that he is a member of good standing of the bar of the state of

Georgia; and that his contact information is as follows:

       Applicant's Name:       Jeffrey B. Sand

       Firm Name:      Weiner & Sand LLC

       Address:        3525 Piedmont Road, 7 Piedmont Center, 3rd Floor,

       City/ State/ Zip:       Atlanta, Georgia 30305

       Telephone I Fax:        (404) 205-5029 I (866) 800-1482

       Applicant having requested admission Pro Hae Vice to appear for all purpose for Plaintiff

Brandon Sanders in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hace Vice in the

above captioned case in the United States District Court for the Southern District of New York.
      Case 1:18-cv-10741-ALC-DCF Document 8-3 Filed 11/29/18 Page 2 of 2




All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline for attorneys.



                                                           ~dz?----·-
                                                     United States District/ Magistrate T •



                                                        DEBRA FREEMAN
                                                UNITED STATES MAGISTRATE JUDGE
                                                SOUTHERN DISTRICT OF NEW YCPK

                                                                                            ,..




                                                                                                    2
